PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
YOSHITSUNE et al.
Application No. 16/061,978
Filed: 13 Jun 2018
For: SEALING DEVICE
:
:
:	DECISION ON PETITION
:
:


This is a corrected sua sponte decision concerning the withdrawal of the holding of abandonment.

Background

On September 8, 2020, a Notice of Allowance and Fee(s) Due (“Notice of Allowance”) and a Notice of Allowability were mailed. The Notice of Allowance and Fee(s) Due set a three month statutory period for submission of the issue fee. The Notice of Allowability stated that corrected drawings were required and set a three (3) month period for their submission. On November 13, 2020, the issue fee was paid. On December 24, 2020, a Notice of Abandonment was mailed, stating the application was abandoned in view of the failure of the applicant to timely submit corrected drawings as required by the Notice of Allowability. On January 6, 2021, a corrected Notice of Allowability was mailed which did not include the requirement for corrected drawings. Additionally, on January 15, 2021, an Applicant-Initiated Interview Summary was mailed, stating that on December 29, 2020, a telephonic interview was held between the examiner and applicant’s representative. During that interview, the examiner stated that the Notice of Allowability mailed September 8, 2020 contained an error in that the box requiring corrected drawings was checked. The Interview Summary stated that the Examiner has issued a corrected Notice of Allowance, and that the abandonment posted on December 24, 2020 would be withdrawn. On January 6, 2020, a petition to withdraw the holding of abandonment was filed. On May 28, 2021, a decision was mailed by the Office of Data Management dismissing the petition to withdraw the holding of abandonment.

On September 8, 2021, a sua sponte decision was mailed, withdrawing the holding of abandonment.

Analysis and conclusion

Upon further review, withdrawal of the holding of abandonment is not appropriate.

It is undisputed that a Notice of Allowability was mailed September 8, 2020. The Notice of Allowability stated:

Applicant has THREE MONTHS FROM THE “MAILING DATE” of this communication to file a reply complying with the requirements noted below. Failure to timely comply will result in ABANDONMENT of this application. 

The block next to Item 5 is checked, stating that corrected drawings must be submitted.

It is undisputed that no reply to the requirement for formal drawings was filed. 

While it unfortunate that petitioner apparently assumed that no response was due to the Notice of Allowability mailed September 8, 2020, said assumption was to the detriment of petitioner, as a response was required. A reply to the Notice of Allowability mailed September 8, 2020 not having been timely filed, the application became abandoned as a matter of law for failure to timely file a proper reply. Simply put, applicant was required to timely file a reply to the requirement for corrected drawings, even if applicant believed the requirement for corrected drawings was made in error.

Furthermore, while it is acknowledged that a new Notice of Allowability was mailed January 6, 2021 which did not require corrected drawings, the application had become abandoned December 9, 2020 for failure to timely file a response to the requirement for corrected drawings as set forth in the Notice of Allowability mailed September 8, 2020. 

In view thereof, the application is ABANDONED. Petitioner may wish to consider filing a petition to revive the application under 37 CFR 1.137(a).

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. This time period is not extendable.1

Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 37 CFR 1.181(f).